DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-7, in the reply filed on 03/12/2021 is acknowledged.
Claims 8-16 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/12/2021.
	Applicants further elect hydroxyapatite as specific granule, a random copolymer of lactide and caprolactone; homopolymer lactide as specific polymer without specifying which one is intermediate layer. During interview on 04/16/2021, applicant’s attorney elected a random copolymer of lactide and caprolactone as specific intermediate layer; homopolymer lactide as outer layer. Claims 1-7 read on the elected species and are under examination.
Claims 1-16 and 18-21 are pending, claims 1-7 are under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/CN2018/095731, filed on 07/15/2018; which claims priority from China 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US20130280335) in view of Fan et al. (CN105419395, Google Translation).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Han et al.  teaches biomedical implant according to this invention comprises ceramic complex, which includes a surface-modified basic ceramic particles, which are poly-L-lactide, poly-Dlactide, poly-D,L-lactide, polyglycolide, polycaprolactone, poly-L-lactide-co-glycolide, poly-D-lactide-co-glycolide, poly-D,L-lactide-co-glycolide, poly-L-lactide-co-caprolactone, poly-D-lactide-co-caprolactone, poly-D,L-lactide-cocaprolactone,
polyglycolide-co-caprolactone, polydioxanone, polytrimethylene-carbonate, polyglycolide-codioxanone, polyamide ester, polypeptide, polyortho-ester,
polymaleic acid, polyphosphazene, polyanhydride, polycebacicanhydride, polyhydroxyalkanoate, polyhydroxy butylate, polycyanoacrylate, and a combination thereof. Wherein the surface-modified basic ceramic particles include 1 to 99 wt % of the surface modified basic ceramic particles, 1 to 99 weight% of the first biodegradable polymers and 1 to 99 weight% of the second biodegradable polymers. A method to prepare ceramic complex, comprising the steps: (1) obtaining surface-modified basic ceramic particles by modifying the basic ceramic particles with first biodegradable polymers; and (2) mixing the surface-modified basic ceramic particles and second calcium oxide, barium oxide, cesium oxide, radium oxide and their combinations. (Page 2, [0023]). 
Fan et al. teaches  Hydroxyapatite is inorganic component part main in human body and animal skeleton, and in skeleton, hydroxyapatite is that needle crystal exists, and occupy 6/10ths of bone composition, and the content in dentary is up to 97%.Current research confirms that hydroxyapatite has the features such as nontoxic, nonirritant and mutagenicity, and in nano microcrystalline state, and biocompatibility is good, after implant into body, can short period and skeleton generation chemical bonding, and there is the osteoconductive of excellence.This characteristic makes it in bio-medical, obtain larger application, because in current medical field, the materials application such as metal and organic polymer is wider, but the composition of itself and skeleton differ greatly, various rejection can be produced, severe patient can cause larger infringement to human body, even threat to life. Therefore the special construction of hydroxyapatite and the various characteristics of itself determine it has larger development (page 1). following technical scheme for solving the problems of the technologies described above, a kind of preparation method of PDLA-n-HA/PLLA

polymerization obtain PLLA (PLLA) under the katalysis of the sub-tin of octoate catalyst in 130-140 DEG C by initiator phenylcarbinol; (2) with nanometer hydroxyapatite
and D type rac-Lactide for raw material, dimethylbenzene is solvent, under the katalysis of the sub-tin of octoate catalyst, be obtained by reacting poly-D-rac-Lactide
modifted-nano-hydroxyapatite (PDLA-n-HA) in 130-140 DEG C; (3) poly-D-rac-Lactide modifted-nano-hydroxyapatite ultrasonic disperse step (2) obtained obtains poly-D-rac-
Lactide modifted-nano-hydroxyapatite solution in methylene dichloride, again step (1) is obtained PLLA ultrasonic disperse in methylene dichloride, obtain PLLA solution,
then PLLA solution is joined in poly-D-rac-Lactide modifted-nano-hydroxyapatite solution, ultrasonicly mix rear solvent flashing methylene dichloride and obtain PDLA-n-
HA/PLLA hybrid material (page 2; Claim 1).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Han et al.   is that Han et al.    do not expressly teach hydroxyapatite. This deficiency in Han et al. is cured by the teachings of Fan et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
, as suggested by Fan et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace hydroxyapatite for calcium oxide as ceramic particle because this is simple substitution of one known particle for another in medical implant. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Fan et al. teaching hydroxyapatite as particle to prepare hydroxyapatite polymer hybrid material for medical implant, it is obvious for one of ordinary skill in the art to replace hydroxyapatite for calcium oxide as ceramic particle and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1-2 and 6, the combination of prior art teaches hydroxyapatite particle (granule) with surface modified by copolymer (encompassing random polymer as common copolymer) of lactide and caprolactone , which then mixed into polylactide matrix. Since the elected polymer species are taught, the properties regarding first and second glass transition are also taught.
Regarding claim 3, since the first layer of copolymer (encompassing random polymer as common copolymer) of lactide and caprolactone is prepared by in situ polymerization in the presence of hydroxyapatite, the same procedure as the procedure in applicant’s specification to have covalent bond between hydroxyapatite and copolymer, the first layer of copolymer (encompassing random polymer as common copolymer) of lactide and caprolactone is covalent bonded to each hydroxyapatite particle.


In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN1544524, Google Translation).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chen et al. teaches a class hydroxylapatite biology degrading aliphatic polyester matrix material, be made up of the hydroxyapatite nano/micron particle of weight percent 0.1～70% and 30～99.9% aliphatic polyester, wherein aliphatic polyester is binary or ternary random copolymers or the segmented copolymer between polylactide, poly-epsilon-caprolactone, poly-glycollide or the three kinds of monomers (claim 1).  In Embodiment 15, the preparation of nanometer hydroxyapatite-rac-Lactide and 6-caprolactone segmented copolymer matrix material. Under the anhydrous and oxygen-free condition, 6g modified hydroxylapatite nanoparticle (the lactic acid charge capacity is 6.5 heavy %) is dispersed in the xylene solvent, add the 47g lactide monomer, solvent volume and monomer weight ratio are 1: 1, the stannous octoate catalyst that adds monomer weight 0.1% again was 120 ℃ of following stirring reactions 48 hours. Add the dimethylbenzene dilution, add 47ml 6-caprolactone monomer again, continuation was 120 ℃ of following stirring reactions 48 hours, product methyl alcohol
sedimentation, washing, 40 ℃ of following vacuum-drying 48 hours, weigh, obtain inorganic nano-particle and polyester block copolymer matrix material, productive rate is
93.8%, and thermal weight loss gets that hydroxyapatite nano particle content is 5.23%Wt in the matrix material. Embodiment 18, the preparation of nanometer hydroxyapatite-6-caprolactone, rac-Lactide and glycollide segmented copolymer matrix material. Polymerization single polymerization monomer is respectively 47ml 6-caprolactone, 38g rac-Lactide and 19g glycollide, adopt the reinforced method of substep, other steps are with embodiment 15 (page 5). In embodiment, Nanometer hydroxyapatite- Lactide-6-caprolactone random copolymers is prepared (page 5-6).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chen et al. is that Chen et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Since Chen et al. teaches hydroxylapatite segmented polymer matrix produced by in situ polymerization of monomers in the presence of hydroxylapatite followed by reinforced second in situ polymerization of monomers, and monomer selected from polylactide, poly-epsilon-caprolactone, poly-glycollide; one of ordinary skill in the art would have been motivated to prepare hydroxylapatite segmented polymer matrix produced by in situ polymerization of monomers caprolactone and lactide in the presence of hydroxylapatite followed by reinforced second in situ polymerization of monomer lactide, in view of embodiment 15 of complex of [(hydroxyapatite-Lactide)-caprolactone], combination of caprolactone and lactide is regarded as alternative to Lactide; lactide is alternative to caprolactone; it is obvious for one of ordinary skill in the art to prepare hydroxylapatite segmented polymer matrix produced by in situ polymerization of monomers caprolactone and lactide in the presence of hydroxylapatite followed by reinforced second in situ polymerization of monomer lactide and produce instant claimed invention with reasonable expectation of success.
Regarding claim 3, 5, 7, since Chen et al. teaches each step of polymerization as situ polymerization in the presence of hydroxyapatite, the same procedure as the procedure in applicant’s specification to have covalent bond between hydroxyapatite and copolymer, the first layer of random copolymer of lactide and caprolactone is 
Regarding claim 4, Chen et al. teaches hydroxyapatite nano/micron particle of weight percent 0.1～70% and 30～99.9% aliphatic polyester, and one artisan in the art would have been motivated to adjust and optimized the amount of monomers for first and second in situ polymerization. MPEP 2144.05. Without showing the criticality of the range, the amount of monomers for first polymerization (to from intermediate layer) from 1-10% is obvious. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613